Citation Nr: 9916297	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-31 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a navicular bone fracture in the left wrist, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to April 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran an increased evaluation 
for his service-connected residuals of a navicular bone 
fracture in the left wrist.  A notice of disagreement was 
received in June 1994.  A statement of the case was issued in 
August 1994.  A substantive appeal was received from the 
veteran in August 1994.  A hearing was held at the RO in 
December 1994.  In January 1997, the Board remanded this 
matter to the RO further development.  


FINDING OF FACT

The veteran's service-connected residuals of a navicular bone 
fracture in the left wrist are currently manifested by pain, 
fair muscle strength, degenerative joint disease, and motion 
limited to 25 degrees in "plantar" flexion and 25 degrees 
in dorsiflexion.


CONCLUSION OF LAW

The criteria for a evaluation in excess of 10 percent for the 
veteran's service connected residuals of a navicular bone 
fracture in the left have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5215 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  With respect 
to this claim, all relevant evidence has been fully developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied. Id.  

A review of the record reflects that service connection was 
established for the residuals of a navicular bone fracture in 
the left wrist by the RO in a June 1986 decision.  This 
decision was based in part on a review of the veteran's 
service medical records which showed that in 1984 he injured 
his left wrist and that X-rays taken in 1985 revealed that he 
actually fractured the scaphoid and that it had not healed 
properly.  As such, he underwent a bone graft from the left 
iliac crest to the left scaphoid bone.  The veteran was 
evaluated in February 1986 and a limitation of motion was 
found, as was left forearm muscular atrophy and a well-healed 
incisional scar about the left volar wrist, among other 
things.  He was diagnosed with left wrist scaphoid nonunion 
without neurovascular compromise at that time.  

This RO decision was also based on the report of 
contemporaneous VA examination, wherein it was noted that the 
veteran continued to complain of pain and stiffness of the 
left wrist, and that on physical examination, he lacked 5 
percent of full flexion and extension was limited to 25 to 30 
percent.  He was diagnosed with status post fracture of the 
wrist with nonunion as a result of this examination.  

The recent, relevant evidence of record consists of VA 
examination reports and outpatient treatment records, as well 
as the veteran testimony given during a December 1994 RO 
hearing.  VA outpatient treatment records reveal that 
electrodiagnostic studies of the left upper extremity were 
performed in September 1993 and that findings were 
essentially within normal limits.  The Board noted that 
similar findings were made in April 1988 and August 1993.  In 
December 1993, the veteran was seen complaining of occasional 
left wrist pain, and physical examination at the time 
revealed a full range of motion without grinding.  X-rays 
taken of the wrist revealed minimal degenerative joint 
disease.  

An April 1994 VA examination report reveals that the veteran 
presented with complaints of occasional sharp left wrist pain 
which radiated to the 3rd and 4th fingers, and that the left 
hand was weaker than the right (it was noted that the veteran 
was right handed).  Objective findings included very mild 
decreased muscle bulk in the left palm and dorsum compared to 
the right hand, and X-rays of the wrist showed degenerative 
joint disease especially related to the region of the distal 
radius and navicular.  Deep tendon reflexes were 1+ and 
symmetric, and the veteran was able to flex the wrist from 0-
55 degrees and extend it from 0 to 60 degrees.  Left hand 
muscle strength was found to be fair to good.  As a result of 
this examination, the veteran was diagnosed with status post 
fracture of the navicular bone on the left and degenerative 
joint disease of the region of the distal radius and 
navicular on the left.  

During the December 1994 RO hearing, the veteran testified 
that pain in his left wrist was becoming more constant and 
that he takes 800 milligrams of Motrin to ease the pain.  He 
noted that the wrist becomes stiff when the weather is cold, 
and that his left hand and wrist are weak.  

The veteran was again seen on an outpatient basis in February 
1995 and complained of left wrist pain during cold weather, 
and during use and exercise.  Another VA examination was 
accomplished in July 1995, the report of which indicates that 
the veteran complained of chronic left wrist, thumb, and 
finger pain, and of numbness along these areas.  He also 
complained of left wrist weakness, that pain was shooting to 
his left elbow, and that his symptoms were getting worse.  
Objective findings included a well-healed scar about the 
wrist, that left hand strength was fair, and that the veteran 
was able to flex the left wrist from 0 to 30 degrees and 
extend it from 0 to 25 degrees.  As a result of this 
examination, the veteran was diagnosed with status post 
traumatic injury to the left wrist with fracture of the 
navicular bone, and degenerative joint disease of the distal 
radius and navicular with residual symptoms.  

Outpatient treatment records show that in August 1996, the 
veteran was seen complaining that pain, tingling, and 
numbness in the first three fingers of the left hand had 
gotten worse, and that he had been dropping objects that were 
held in his left hand.  Objective findings included that the 
veteran was in no acute distress, that there was no swelling 
or redness about the left wrist, and that left wrist motion 
was limited.  Tinel's sign was positive, and the veteran was 
diagnosed with rule out carpal tunnel syndrome, status post 
fracture of the left wrist, and degenerative joint disease.  
X-rays of the left wrist and hand taken that same month 
revealed mild degenerative changes which were seen in the 
radial aspect of the wrist.  

Electrodiagnostic studies (electromyogram (EMG)) of the left 
upper extremity conducted in September 1996 revealed no 
evidence of entrapment of the median and ulnar nerves motor 
and sensory, bilaterally.  In January 1997, the veteran was 
seen complaining of stiffness, numbness, and pain in the left 
wrist and hand.  Chronic median neuropathy is noted on this 
outpatient treatment record but it is not clear whether this 
was the examiner's assessment or provisional assessment.  

In March 1998, the veteran was seen on an outpatient basis 
complaining of pain in the left hand and forearm.  It was 
noted that cervical radiculopathy and left carpal tunnel 
syndrome had been ruled out. 

In June 1998, another VA examination was accomplished, the 
report of which details the history of the veteran's left 
wrist disability, to include the inservice injury and 
surgery.  The Board notes that the examiner reviewed the 
record and made references to the previous wrist 
examinations, discussed above.  

During this examination, the veteran related that he had been 
bothered by persistent left wrist pain, described a dull and 
achy but sometimes sharp, which is localized in the volar 
aspect of the wrist radially.  The veteran characterized  
this pain as "moderate," noted that it occasionally 
radiates into the thenar musculature and proximally about the 
volar aspect of the forearm.  Further, he related that pain 
is exacerbated by cold and rainy weather, and that he wears a 
soft wrist orthosis.  The veteran also noted occasional 
swelling about the wrist, and that there is a sensation of 
numbness traveling into the thenar aspect of the hand as well 
as proximally about the volar aspect of the wrist (the 
examiner noted that prior EMG tests and nerve conduction 
studies did not demonstrate any evidence of a compression 
peripheral neuropathy).  Finally, the veteran noted that the 
left wrist felt stiff and weak, that it becomes fatigued 
easily, and that it affects his daily activities and 
occupation, including lifting.  

The examiner noted that the veteran treated his left wrist 
disability with a removable wrist splint and medication.  
Physical examination of the upper extremities showed no 
atrophy or asymmetry and a well-healed scar about the radial 
aspect of the left wrist.  

Examination of the left wrist showed no effusion, erythema, 
or warmth.  There was tenderness about the volar radial 
aspect of the wrist, but no pain over the anatomic snuffbox.  
On passive motion of the wrist there was no crepitus, 
grinding, or popping, but there was pain.  Active range of 
motion of the wrist showed dorsiflexion and "plantar" 
flexion to 25 degrees.  Radial deviation was to 15 degrees, 
ulnar deviation to 20 degrees.  Full pronation and full 
supination, both to 90 degrees, was also noted.  Further, 
there was no evidence of carpal instability with radial and 
ulnar stressing of the wrist, nor was there evidence of 
locking.  Pain on direct pressure over the scapholunate 
interval was elicited, and sensation was intact in the 
distribution of radial, ulnar, and median nerves.  Tinel's 
sign was negative over the volar aspect of the wrist.  

The examiner diagnosed the veteran with status post left 
scaphoid Russe bone graft with iliac crest bone graft, and 
that the scaphoid had gone on to union.  His impression 
included that there was evidence of degenerative changes of 
the left wrist involving the radial scaphoid joint, and that 
the veteran's current symptoms were out of proportion to his 
physical findings.  He also noted that there was no 
electrodiagnostic evidence or clinical evidence of a 
peripheral neuropathy.  Finally, the examiner noted that the 
veteran had a diminished range of left wrist motion as well 
as weakness.  

Finally, the veteran was seen in October 1998 on an 
outpatient basis with left wrist, finger, and forearm pain 
and was diagnosed with chronic left wrist pain status post 
navicular bone surgery.  It was noted that examination of the 
wrist revealed no signs of inflammation.  

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected residuals of a 
navicular bone fracture in the left wrist is not adequate, 
given the current symptomatology of this disability.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).

The Board has reviewed the veteran's claim in light of the 
history of this disability since its onset; however, where, 
as in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that, currently, the veteran's service 
connected residuals of a navicular bone fracture in the left 
wrist is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1998).  It is pointed out that 
a 10 percent evaluation is the highest available under this 
diagnostic code, and warranted when wrist dorsiflexion is 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an evaluation higher than 10 percent for the service-
connected residuals of a navicular bone fracture in the left 
wrist.  The medical evidence discussed above demonstrates 
that this disability is currently manifested by pain, fair 
muscle strength, degenerative joint disease, and motion 
limited to 25 degrees in both plantar flexion and 
dorsiflexion.  

Based solely on the range of wrist motion studies documented 
above, a compensable rating under Diagnostic Code 5215 would 
not be warranted.  That said, the recent evidence does 
demonstrate that the veteran suffers from left wrist pain 
(including on motion) and weakness, and related functional 
impairment as a result of this service-connected  disability.  
In this regard, the Board notes that the United States Court 
of Veterans Appeals (Court) has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

In the instant case, the Board has certainly considered the 
pain associated with the veteran's residuals of a navicular 
bone fracture in the left wrist.  While, as noted, some 
functional loss and pain on use has been demonstrated by the 
objective evidence with regard to the veteran's left wrist, 
this evidence does not reflect functional loss and pain on 
use related to this disability beyond that already reflected 
in the 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1998).  In fact, it is the Board's opinion that a 
compensable evaluation of 10 percent is warranted primarily 
because of the pain and functional loss associated with this 
disability.  

The Board notes that the veteran has made contentions to the 
effect that the disability evaluation currently assigned for 
these residuals of a navicular bone fracture in the left 
wrist does not take into account pain which radiates to his 
neck.  Further, he contends that the most recent examination, 
conducted in June 1998 and discussed above, was inadequate in 
that it was not thorough and did not discuss this radiating 
pain.  

The Board, however, disagrees with the veteran's contentions 
and is of the opinion that, initially, the most recent 
examination was not only adequate but thorough.  As noted 
above, the examination report details the history of the left 
wrist disability, and reflects that the examiner thoroughly 
reviewed the veteran's claim folder and addressed his 
complaints.  Further, the examiner detailed the 
manifestations of this disability, and made specific findings 
regarding pain and nerve involvement, noting that sensation 
was intact in the distribution of radial, ulnar, and median 
nerves, among other things, and that there was no 
electrodiagnostic evidence or clinical evidence of a 
peripheral neuropathy.  It is obvious that pain radiating to 
the veteran's neck was not objectively demonstrated.

Finally, as it has not been medically demonstrated that there 
is nerve involvement associated with the veteran's service-
connected left wrist disability, a higher evaluation under 
one of the peripheral nerve diagnostic codes (under 38 C.F.R. 
§ 4.124a (1998)) is not for consideration, and as the wrist 
is not ankylosed, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (1998) (for ankylosis of the wrist) is 
also not for consideration. 


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

